Citation Nr: 1339750	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  08-00 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran served on active duty from June 1979 to March 1991.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating actions dated in September 2003 and May 2006 from the RO in Montgomery, Alabama.  In February 2012, the Board remanded the claims for additional development.  


FINDINGS OF FACT

1.  Carpal tunnel syndrome was not shown during active service, and the preponderance of the evidence fails to establish an etiological relationship between the Veteran's current carpal tunnel syndrome and her active service.  

2.  A low back disorder was not shown during active service; arthritis of the lumbar spine was not shown until 2012; and, the preponderance of the evidence fails to establish an etiological relationship between the Veteran's degenerative disc disease of the lumbosacral spine and her active service.  


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome was not caused or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

2.  A low back disorder, to include arthritis, was not incurred in or aggravated by active duty service, and may not be presumed to be related thereto.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran contends that she is entitled to service connection for bilateral carpal tunnel syndrome, and a low back disorder.  She asserts that she had swelling of her hands four to five times per week during service, and that her complaints are related to her current bilateral carpal tunnel syndrome.  She further reports that she had back pain and spasms during service, with ongoing symptoms, that are related to her current low back disorder.  See Veteran's appeal (VA Form 9), received in January 2008.

As an initial matter, the Board notes that the Veteran submitted the private treatment reports directly to the Board subsequent to the issuance of the most recent supplemental statement of the case, dated in October 2012, but that she did not include waiver of RO review.  See 38 C.F.R. § 20.1304 (2012).  Some of this evidence was already of record, and the remainder of it, at most, merely shows treatment for low back symptoms, and carpal tunnel syndrome, which are already shown to have existed.  Given the foregoing, this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) (2012), and a remand for RO consideration is not required. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Degenerative disc disease and carpal tunnel syndrome are not listed under 3.309(a).  As a result, service connection via the demonstration of continuity of symptomatology is potentially applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Scoliosis is "a lateral curvature of the spine."  Guetti v. Derwinski, 3 Vet. App. 94, 95 (1992).  

The Veteran's service treatment reports show that in May 1980, she sought treatment for complaints of left knee, left arm, and shoulder pain after a fall.  The assessment noted an abrasion of the arm.  In November 1980, she sought treatment for complaints of left arm pain.  There was no history of trauma or injury.  The assessment was left arm pain.  In January 1981, the Veteran complained of low back pain, periods of sleeplessness, and hot flashes.  In October 1981, she was treated for complaints of back pain.  She reported a previous history of "back problems," and having tried back exercises.  The assessment was low back pain.  In August 1982, she complained of back pain which was worse with exercise.  The assessment was paraspinous muscle spasm.  

In July 1984, she was treated for complaints of swelling in her fingers of both hands which she stated began in BCT (basic combat training).  She denied having pain, but complained of swelling upon running, with a warm sensation in both hands.  She was provided with medication.  In June 1985, she was treated for complaints of back pain.  She denied having done any [un]usual physical activities, or lifting.  The assessment was back pain.  An August 1985 examination report shows that her spine, and upper extremities, were clinically evaluated as normal.  A separation examination report is not of record.

The Veteran filed an initial claim for VA benefits in August 2001.  She made no reference to her back or hands at that time.

The post-service medical evidence consists of VA and non-VA reports dated between 1992 and 2012.  The VA reports include a February 2001 general medical examination report, which shows that there were no complaints or diagnoses pertaining to the back, hands, or upper extremities. VA progress notes, dated between May 2004 and 2005, show that the Veteran was noted to have a history of bilateral carpal tunnel syndrome, with use of bilateral wrist splints, and scoliosis with chronic intermittent back pain.   Thereafter, she was noted to have a medical history that included chronic back pain, and carpal tunnel syndrome.

The non-VA medical evidence includes an August 2002 report which shows that the Veteran sought treatment for numbness of the hands.  The relevant assessment was paresthesia of the hands.  

An EMG (electromyogram) report, dated in October 2002, notes a normal study, with no electrodiagnostic evidence of right upper extremity radiculopathy, plexopathy, or mononeuropathy, and no evidence of left carpal tunnel syndrome or of ulnar neuropathy.  Two hand-written notations state, "This is probably tendonitis," and "bilateral cock-up splints."  

Reports, dated in 2003, note a complaint of tenderness in the right hand and left wrist, bilateral wrist hand pain, and the use of wrist splints, as well as carpal tunnel syndrome with use of Celebrex.  An October 2003 EMG report notes a minimally abnormal study, with electrodiagnostic evidence of minimal bilateral carpal tunnel syndrome by sensory criteria only, and no evidence of a right ulnar neuropathy.  A statement from J.J.D., M.D., dated in November 2003, notes that the Veteran has carpal tunnel syndrome, and that "Copies of your attached military records will date the onset of your symptoms."  

In May 2004, the Veteran received treatment for symptoms that included back pain associated with her scoliosis," with use of Flexeril and NSAIDs with partial control, and mild to moderate lumbosacral symptoms that were worse with increased activity, at the end of the day, lifting, and cold weather.  The report notes that, with regard to CTS, that "paper work processed for her disability."  

A May 2004 report from Dr. J.J.D. notes that the Veteran has "underlying scoliosis" which contributes to musculoskeletal back pain, that was only partially responsive to medications.  Dr. J.J.D. states that the Veteran has been off of work for two years due to her multiple medical problems.  

A June 2004 report from S.S.K., M.D., notes that the Veteran has backache which she reported was due to a "crooked spine diagnosed three years ago."  She was also noted to have bilateral carpal tunnel syndrome.  The diagnoses included bilateral carpal tunnel syndrome, and backache due to musculoskeletal pain, with possible degenerative arthritis with no significant limitation.  

A decision of the Social Security Administration (SSA), dated in September 2004, shows that the SSA determined that the Veteran was disabled as of June 2002, with a primary diagnosis of "affective; or mood disorders," and a secondary diagnosis of "Mycobacterial Mycotic (Fungus), & Other Chronic Persistent Infections of the Lung; Aspergilliosis; Crytococcosis; Mucromycosis."  

A VA examination was conducted in March 2012.  The Veteran reported that she had had back spasms and muscle pain during service, which had progressed, and that she was told that she had arthritis of the back in the 2000s.  Following a physical examination, review of the record, and interview, the Veteran was diagnosed as having arthritis of the lumbar spine and carpal tunnel syndrome.  The examiner concluded that the Veteran's claimed lumbar spine condition is less likely as not (less than a 50 percent probability) incurred in or caused by her service.  The examiner explained that the Veteran's SMRs (service medical records) did not reveal that either of the claimed conditions started in the service.  The in-service muscle strains in her back during service that were self-limited.  Furthermore, her hand symptoms were not consistent with carpal tunnel syndrome, rather, they were consistent with musculoskeletal conditions or even Reynaud's syndrome.  Based on the data, he further noted that both of these conditions were diagnosed several years after separation from service.  Private medical records from 2004 clearly state that the back conditions started about 2000.  These same records state that the onset of carpal tunnel syndrome was after service, and link this condition to her secretarial duties she was performing at the time.  

Private treatment reports from Grayson Valley Family Practice, dated between 2011 and 2012, contain no less than five findings noting that there was no scoliosis.  The relevant assessment was musculoskeletal back pain.  

An EMG report for the upper extremities, dated in September 2012, contains an interpretation noting moderate bilateral carpal tunnel syndrome.  

The Board finds that the Veteran's current lumbar spine disorder and bilateral carpal tunnel syndrome disorder did not have their onset during any period of active duty service.  The Veteran's service treatment records show that between 1982 and 1985, she was treated for low back pain on a few occasions, with assessments of paraspinous muscle spasm, and back pain.  With regard to her wrists, she was not treated for wrist symptoms during service.  It is true that  she was treated on one relevant occasion during service, in July 1984, after complaints of swelling in her fingers of both hands.  However, there was no diagnosis and no subsequent evidence of treatment.  These would appear to have been treatments for acute conditions, as evidenced by the lack of evidence of low back or wrist pathology, the lack of a diagnosis indicating a chronic condition, and the fact that she did not receive any relevant treatment for ether of these conditions during her remaining period of service, a period of no less than five years.  Furthermore, the earliest medical evidence of any relevant symptoms is dated no earlier that August 2002, which is over ten years following separation from service.  While not outcome determinative, the period between service and the first reported symptoms is a factor that weighs against her claim.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) (the Board may consider the absence of medical complaints or treatment over prolonged periods).

The March 2012 VA examiner has stated that the evidence indicates that her symptoms began no earlier than about 2000.  See also June 2004 report from Dr. S.S.K..  Such is several years post-discharge.  Moreover, reference is made the Veteran's August 2000 claim for benefits and the February 2001 report of general medical examination, which were both absent any complaints of low back or hand problems.   She was clearly aware of the benefits system.   Had she been experiencing chronic back and hand problems since service, as she now alleges, the Board believes she would have noted such at those times.  This is also evidence against a finding of continuity of symptomatology.

There is likewise no evidence that the current lumbar spine disorder, or carpal tunnel syndrome, is etiologically related to active duty service.  In this regard, there is some evidence of record indicating that the Veteran's low back pain is related to scoliosis.  However, the Veteran was not noted to have scoliosis either before, or during, service.  See generally VAOPGCPREC 82-90; 56 Fed. Reg. 45711 (1990) (service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations).  The only competent opinions are found in the March 2012 VA examination report, and these opinions weigh against the claims.  These opinions are considered highly probative evidence against the claims, as they are shown to have been based on a review of the Veteran's claims file, and they are accompanied by sufficient rationales.  See Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The examiner considered the Veteran's lay history, to include allegations of continuity, and ultimately determined that there was nothing in the record to support a finding of a causal nexus.  To the contrary, he pointed to evidence that related the Veteran's low back and wrist symptoms to post-service events.

Finally, there is no evidence to show that lumbar spine arthritis was manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.  Notwithstanding a notation of "possible" arthritis of the lumbar spine in June 2004, there are no X-ray reports of record which show the presence of arthritis of the lumbar spine, as required by VA regulations (see 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013); VAGCOPPREC 9-98, 63 Fed. Reg. 56,704 (1998)), prior to the March 2012 VA examination.  This is approximately 11 years after the Veteran's discharge from active service.  Presumptive service connection for lumbar spine arthritis is therefore not warranted.  

The Board therefore finds that the preponderance of the evidence shows that the Veteran does not have a lumbar spine disorder, or carpal tunnel syndrome, that is related to her service, and that the claims must be denied. 

The Board has also considered the Veteran's assertions that she currently has a lumbar spine disability and carpal tunnel syndrome that are related to her active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, whether the Veteran's arthritis of her lumbar spine or carpal tunnel syndrome are related to her service, these fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  With regard to arthritis, this is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

There is no indication that the Veteran is competent to diagnose either of the claimed conditions, or to link any current diagnosis to her service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.

Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  The Board has considered the applicability of "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b). 


II.  The Veterans Claims Assistance Act of 2000

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in September 2004, of the criteria for establishing service connection, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  She also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.  The matter was then readjudicated as recently as October 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records, and SSA records.  The Veteran has been afforded examinations, and etiological opinions have been obtained.  

In February 2012, the Board remanded these claims.  The Board directed that translation of two German hospital records, dated in August 1989, be obtained, and this was done.  The Board further directed that the Veteran be requested to complete an Authorization and Consent form in order to request records from any private treatment provider for records related to the issues on appeal, and in particular for Dr. D. R., the primary care physician referenced in the Veteran's January 2003 correspondence.  In February 2012, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's remand instructions.  The Veteran submitted an authorization for the release of records from Dr. J.J.D./GVFP, and private treatment reports were subsequently obtained from GVFP, dated between 2011 and 2012.  The Veteran also submitted reports from P.A.S., M.D., dated in 2012.  The Board directed that an attempt be made to obtain any outstanding VA outpatient treatment records from the VA medical center in Birmingham, Alabama from January 2009 to the present.  Records from the Birmingham VAMC, dated through July 2012, have been obtained.  Finally, the Board directed that the Veteran be afforded appropriate VA examinations to determine the nature and etiology of her current bilateral carpal tunnel disorder, and low back disorder.  In March 2012, this was done.  Concerning these examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the March 2012 examination reports show that the examiner reviewed the Veteran's claims file and medical history, recorded her current complaints, conducted an appropriate examination, and rendered appropriate findings, and diagnoses, that are consistent with the remainder of the evidence of record.  These examination reports are therefore considered to be adequate for adjudication of the claims.  Given the foregoing, the Board finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).   



ORDER

Service connection for bilateral carpal tunnel syndrome, and a low back disorder, is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


